United States Court of Appeals for the Federal Circuit

                                      October 24, 2006


                                          ERRATUM



Appeal No. 05-5034, -5035

INDEPENDENCE PARK APARTMENTS v. UNITED STATES


Decided: September 15, 2006                           Precedential Opinion


Please make the following change:

Remove the following text from page 7, line 3, and place it after a space following the word
“have” on page 7, line 1:

      “voluntarily relinquishe[d]” a right that had already been taken by statute and had not